The judgment herein was apparently largely the result of the court’s determination of the attitude of the parties toward each other as disclosed by their examination by the court at the termination of the trial. The differences between the parties do not impress this court as permanent or unsurmountable. On the contrary, they are largely transitory or mental, and likely to be removed by time and reflection. We think a limit should be put to the separation and that the plaintiff and defendant should attempt to live again together as husband and wife. They should have the benefit of a home, and their child should have the affection and training of both of her parents. The judgment should, therefore, be modified by limiting the separation granted thereby to one year from its date. As so modified it is affirmed, without costs. Jenks, P. J., Rich, Putnam, Kelly and Jayeox, JJ., concurred.